McLAUGHLIN,- J.
This appeal is from an order striking out as sham the answer interposed by the appellant. The case was argued- with Leo Schlesinger, as Receiver, etc., v. Benjamin S. Wise, impleaded with Leonora Wise, 94 N. Y. Supp. 718. The answer interposed by the appellant put in issue the same allegations of the complaint as did the answer there under consideration, and pleaded the same separate defense and counterclaim. For the reasons stated in the opinion delivered in that case, decided herewith, the order appealed from must be reversed, with $10 costs and disbursements, and the motion denied, with $10 costs. All concur.